PARRISH, Presiding Judge,
concurring in part and dissenting in part.
I concur in the part of the majority opinion that affirms the judgment for actual damages. I dissent from the part of the opinion that reverses the judgment for punitive damages.
I have no disagreement with the majority opinion’s pronouncement of the applicable Missouri law regarding punitive damages in cases in which the underlying claim is negligence. I do not agree, however, that the facts of this case are such that a reasonable juror could not find that the conduct of AOG Holding Corporation (Union Gas) amounted to a conscious disregard for the safety of others. Nor do I agree with the assessment that the conduct of Union Gas did not pose an immediate threat to the safety of others. My difference of opinion is founded upon the intended use for which the tank was installed in James Wade’s pickup truck. The tank was to be used to store propane gas — a highly volatile substance — for use as fuel in the truck’s engine. Because of the dangerous propensities of propane gas — propensities recognized by Glen Boykin, manager of Union Gas’s propane facility1 — I believe that a reasonable juror could have found that installing and filling the propane tank without having in place a solid steel plug amounted to a conscious disregard for the safety of others.
In my opinion, the extent of danger posed by the nature of propane gas should be considered. Because of its volatile nature, a leakage of a substantial volume of propane gas is hazardous. Unlike a tank used for transporting or dispensing water or other similarly innocuous substances, a tank used to store and dispense propane gas must be installed and maintained with scrupulous care to avoid threat of serious injury. No one should be more aware of such requirements than a company such as Union Gas — and its employees — that works with propane gas in the ordinary course of its day-to-day activities. I believe a reasonable juror could consider conduct to be outrageous when a propane tank was installed in a pickup truck and filled without the tank’s outlets being properly plugged. A reasonable juror might consider such complacency on the part of Union Gas (through its employees) to be a conscious disregard for the safety of others.
*664In my opinion, the failure to install a proper solid steel plug in a propane tank to be used as a fuel tank in a motor vehicle could be considered to be improper installation of the tank, not mere faulty workmanship. Faulty workmanship would occur if a proper plug was inserted in the tank in an improper manner — not from the failure to use a proper plug in the tank. In my opinion, the former is faulty workmanship; the latter, improper installation. I believe that a reasonable juror could conclude that, by using the nipple and hose in lieu of the required solid steel plug, Union Gas’s employees knowingly installed the tank in an improper manner and that such conduct constituted a conscious disregard for the safety of others.
I further disagree with the conclusion that the acts of Union Gas did not pose an immediate threat to the safety of others. The propane tank that Union Gas installed and filled was installed in a motor vehicle, a mobile object that is bounced about and traversed through innumerable locales and conditions. The threat of dislodging the hose and nipple that were used instead of a solid steel plug was present at all times from and after the installation and filling of the propane tank. In my opinion the fact that the hose and nipple were not immediately torn from the propane tank does not lessen the immediateness of its danger.
This case involved a tank that would hold a potentially destructive substance — propane gas — a substance that posed grave danger if permitted to escape into the atmosphere in the vicinity of a spark or other source of ignition. This is factually different from a leaky roof that permits a puddle of rainwater to accumulate as in Jordan v. General Growth Dev. Corp., 675 S.W.2d 901 (Mo.App.1984). It is different from stray voltage that produces nervous cows when the voltage enters newly installed milking machines as in Hoover’s Dairy, Inc. v. Mid-America Dairymen, Inc., 700 S.W.2d 426 (Mo. banc 1985). It is different from an automobile maintenance shop’s failure to lubricate bearings so as to cause an axle to break as in Sledge v. Town & Country Tire Centers, Inc., 654 S.W.2d 176 (Mo.App.1983).
The issue of punitive damages was submitted to the jury. The jury found for plaintiff R. Allen May on that issue. I perceive no error. I would affirm the judgment in all respects, including the award of punitive damages.

. As stated in the principal opinion, Mr. Boykin testified, "I knew the tank was dangerous because it needed to have a plug in it.”